ST. PAUL, J.
This defendant was charged at the same time and with the same offense as charged against her husband, whose appeal we have just passed upon (98 South. 402 1); but she was tried and convicted separately.
She has reserved no bills of exception, and comes before us with nothing but certain “propositions of law,” as mentioned and disposed pf in the fourth section of our opinion in the appeal taken by her husband.
We see no error of law in her conviction, and same must be affirmed. But we think that the circumstances in her ease may be- deserving of the attention of the Board of Pardons.
Decree.
The judgment appealed from is therefore affirmed.

 Ante, p. 873.